DETAILED ACTION
	This is non-final office action on the merits in response to communication on 10/4/2022.  Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 20, see starting page 6 of REMARKS, have been considered but are moot because of new amendments, thus the arguments do not apply to current rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki (US 2005/0021200) in view of Ohmura et al. (US 20020103583) and Doescher et al. (US 6768423).
Regarding claim 1, Taki teaches:
a processor (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21) configured to: 
determine that a vehicle warning light has been activated (figs. 1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least fig. 4A, [0054]-[0058] discuss recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, steps S12 S13);
determine a cause of the warning light, based on vehicle data associated with the cause obtained from a vehicle network; 
obtain explanatory information explaining the cause; 
present the explanatory information via a vehicle display; 
 (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification includes abnormality countermeasures information, and the state where the abnormality has occurred);
present an option in conjunction with the explanatory information (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information);
a system causing the warning light (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred);

Taki does not explicitly teach:
the option includes a rectification option; and 
responsive to selection of the rectification option, present a related process;
Ohmura et al. teaches:
also teaches determine that a vehicle warning light has been activated (at least [0113] discuss selecting “Warning Light ON”);
the option includes a rectification option; and 
responsive to selection of the rectification option, present a related process;
 (at least fig. 6 [0092]-[0103] discuss options including at least “Something’s Wrong”;  fig. 9 [0138]-[0153] discuss fig. 9 in response to “When "Something's Wrong" is selected in the screen shown in FIG. 6”; fig. 9 and [0138]-[0153] discuss “a first example of the remote troubleshooting using the trouble site pinpointing program will be explained with reference to FIG. 9”;  figs. 10-13 [0154]-[0161] are more examples of  remote troubleshooting using the trouble site pinpointing program;                   screen M6 shows “XXX APPEARS TO BE OUT OF ORDER. TAKE CAR TO NEAREST DEALER IMMEDIATELY”.    As screens L1-L4, M1-M4, N1-N4, P1-P5, Q1-Q4 result in troubleshooting screens of L5-L6, M5-M6, N5-N6, P6-P7, Q5-Q6.  In addition, as troubleshooting screens of L5-L6, M5-M6, N5-N6, P6-P7, Q5-Q6 display “Take car to dealer immediately”) for troubleshooting ([0092]-[0103])
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki with determine that a vehicle warning light has been activated, the option includes a rectification option; and responsive to selection of the rectification option, present a related process as taught by Ohmura et al. for troubleshooting.

Further, Taki does not explicitly teach:
present the explanatory information via the vehicle display including explaining why the warning light is lit with greater detail than that included in the warning light; 
present the related process includes present the process for rectifying the issue with the system causing the warning light, including a series of steps to be taken for a user of the vehicle to rectify a problem causing the warning light;
However, Doescher et al. teaches:
present the explanatory information via the vehicle display including explaining why the warning light is lit with greater detail than that included in the warning light; 
present the related process includes present the process for rectifying the issue with the system causing the warning light, including a series of steps to be taken for a user of the vehicle to rectify a problem causing the warning light;
(at least figs. 3-4, col 8 line 35 to col 10 line 40 discuss when there is cab pressure issue, activate warning light and display screen shot 63 on display 66, in particular discuss “block 84, if the cab pressure drops below the threshold pressure, control passes to block 86 (block 85 is described below). At block 86, microprocessor 56 disrupts operation of tractor 10 in some fashion. For instance, in some embodiments disruption may include disabling a primary implement (e.g. 18). Other disruption steps may include slowing tractor maximum speed, activating an audible alarm, blinking a light, etc. To simplify this explanation, hereinafter vehicle disruption shall be assumed to include implement disablement. In the example of the reaper/collector illustrated in FIG. 1, disabling the implement means turning off the motors and other control mechanisms that operate implement 18 so that reaping and collecting are no longer facilitated. Continuing, at block 88, processor 56 retrieves message segments stored in memory 62 and provides the message segments as a screen shot on display 66 for the operator located in cab 20 space to view”) to remedy (col 8 line 35 to col 10 line 40);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki with present the explanatory information via the vehicle display including explaining why the warning light is lit with greater detail than that included in the warning light; and present the related process includes present the process for rectifying the issue with the system causing the warning light, including a series of steps to be taken for a user of the vehicle to rectify a problem causing the warning light as taught by Doescher et al. to remedy.

Regarding claim 2, Taki teaches:
wherein the processor is further configured to obtain the explanatory information from a remote source (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification includes abnormality countermeasures information, and the state where the abnormality has occurred, at least [0083]-[0084]);

Regarding claim 3, Taki teaches:
wherein the processor is further configured to obtain the explanatory information from a local vehicular data store (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification includes abnormality countermeasures information, and the state where the abnormality has occurred, at least [0083]-[0084] discuss “the communication device 14 receives the abnormality notification transmitted in step C15, and provides the received abnormality notification to the navigation ECU 11”);

Regarding claim 4, Taki does not explicitly teach:
wherein the processor is further configured to present an option to transfer the process to a mobile device;
Ohmura et al. teaches:
wherein the processor is further configured to present an option to transfer the process to a mobile device;
(at least fig. 6 [0092]-[0103] discuss options including at least “Something’s Wrong”;  fig. 9 [0138]-[0153] discuss fig. 9 in response to “When "Something's Wrong" is selected in the screen shown in FIG. 6”; fig. 9 and [0138]-[0153] discuss “a first example of the remote troubleshooting using the trouble site pinpointing program will be explained with reference to FIG. 9”;  figs. 10-13 [0154]-[0161] are more examples of  remote troubleshooting using the trouble site pinpointing program;  [0138] discuss figs. 9-13 are displayed on detachable display 52;             [0066] discuss “The display 52 can be detached from the vehicle”;     [0093] discuss “FIG. 6 is an initial screen that appears on the display 52”, [0100] discuss “"Troubleshooting Guide" is selected when it is desired to perform an inspection with regarding to a troubleshooting item (inspection item) that requires an inspection only the owner can conduct, such as an engine oil inspection. When "Troubleshooting Guide" is selected inspection steps to be carried out by the owner are displayed on the display 52 of the onboard computer 40. The owner conducts the inspection following the displayed directions, after detaching the display 52; fig. 15 [0175]-[0176];    detachable display 52 reads on mobile device) for troubleshooting ([0092]-[0103])
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki with wherein the processor is further configured to present an option to transfer the process to a mobile device as taught by Ohmura et al. for troubleshooting.

Regarding claim 5, Taki does not explicitly teach:
wherein the processor is further configured to transfer the process to a mobile device upon selection of the option to transfer the process to the mobile device;
Ohmura et al. teaches:
wherein the processor is further configured to transfer the process to a mobile device upon selection of the option to transfer the process to the mobile device;
(at least fig. 6 [0092]-[0103] discuss options including at least “Something’s Wrong”;  fig. 9 [0138]-[0153] discuss fig. 9 in response to “When "Something's Wrong" is selected in the screen shown in FIG. 6”; fig. 9 and [0138]-[0153] discuss “a first example of the remote troubleshooting using the trouble site pinpointing program will be explained with reference to FIG. 9”;  figs. 10-13 [0154]-[0161] are more examples of  remote troubleshooting using the trouble site pinpointing program;  [0138] discuss figs. 9-13 are displayed on detachable display 52;             [0066] discuss “The display 52 can be detached from the vehicle”;     [0093] discuss “FIG. 6 is an initial screen that appears on the display 52”, [0100] discuss “"Troubleshooting Guide" is selected when it is desired to perform an inspection with regarding to a troubleshooting item (inspection item) that requires an inspection only the owner can conduct, such as an engine oil inspection. When "Troubleshooting Guide" is selected inspection steps to be carried out by the owner are displayed on the display 52 of the onboard computer 40. The owner conducts the inspection following the displayed directions, after detaching the display 52; fig. 15 [0175]-[0176];   detachable display 52 reads on mobile device) for troubleshooting ([0092]-[0103])
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki with wherein the processor is further configured to transfer the process to a mobile device upon selection of the option to transfer the process to the mobile device as taught by Ohmura et al. for troubleshooting.

Regarding claim 7, Taki teaches:
a system causing the warning light (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred);
presenting a schedule-repair option in conjunction with the explanatory information; 
determining at least one repair location for repairing the system;
responsive to selection of the schedule-repair option, providing scheduling assistance with the at least one repair location (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information;                [0086]-[0099] discuss steps S16 to S19 when reservation button 13b is touched, “the automobile dealer which can be reserved “, “The display unit 13 displays the provided registration completion notification on the liquid crystal display. The user can thus check completion of the servicing reservation of the vehicle 10”;   [0109] discuss “the vehicle is placed in the automobile dealer for servicing” indicating that from the registration completion notification and the servicing reservation the automobile dealer is known)

In addition and in the alternative, Ohmura et al. also teaches:
determining at least one repair location for repairing the system (at least figs. 7-8, [0121]-[0122] discuss making service appointment with dealer 10 and the vehicle receives the servicing appointment, [0132]-[0133] discuss making a servicing appointment with auto service 12 and the vehicle receives the servicing appointment; [0155] “By selecting "Search for nearest dealer" in screen M6, the owner can inform the database 20 or auto service shop 12 of the troubleshooting result via the remote troubleshooting server 6 and simultaneously make arrangements for repair”) for servicing ([0121]-[0133]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki with determining at least one repair location for repairing the system as taught by Ohmura et al. for troubleshooting and for servicing.

Regarding claim 9, Taki teaches:
wherein the processor is configured to request identification of the at least one repair location from a remote source (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information;                [0086]-[0099] discuss steps S16 to S19 when reservation button 13b is touched, “the automobile dealer which can be reserved “, “The display unit 13 displays the provided registration completion notification on the liquid crystal display. The user can thus check completion of the servicing reservation of the vehicle 10”;   [0109] discuss “the vehicle is placed in the automobile dealer for servicing” indicating that from the registration completion notification and the servicing reservation the automobile dealer is known, in particular [0094] discuss control service 21 obtain automobile dealer information);

Regarding claim 10, Taki teaches:
wherein the at least one repair location, received from the remote source in response to the request (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information;                [0086]-[0099] discuss steps S16 to S19 when reservation button 13b is touched, “the automobile dealer which can be reserved “, “The display unit 13 displays the provided registration completion notification on the liquid crystal display. The user can thus check completion of the servicing reservation of the vehicle 10”;   [0109] discuss “the vehicle is placed in the automobile dealer for servicing” indicating that from the registration completion notification and the servicing reservation the automobile dealer is known, in particular [0094] discuss control service 21 obtain automobile dealer information);
Taki does not explicitly teach:
wherein the at least one repair location includes a plurality of locations;
However, Ohmura et al. also teaches:
wherein the at least one repair location includes a plurality of locations (at least figs. 7-8, [0121]-[0122] discuss making service appointment with dealer 10 and the vehicle receives the servicing appointment, [0132]-[0133] discuss making a servicing appointment with auto service 12 and the vehicle receives the servicing appointment; [0133] discuss auto service shop 12 and parts factory 14; [0155] “By selecting "Search for nearest dealer" in screen M6, the owner can inform the database 20 or auto service shop 12 of the troubleshooting result via the remote troubleshooting server 6 and simultaneously make arrangements for repair”) for servicing ([0121]-[0133]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki with wherein the at least one repair location includes a plurality of locations as taught by Ohmura et al. for troubleshooting and for servicing.

Regarding claim 11, Taki teaches:
wherein the processor is configured to send the vehicle data to the remote source with the request for repair location identification (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information;                [0086]-[0099] discuss steps S16 to S19 when reservation button 13b is touched, “the automobile dealer which can be reserved “, “The display unit 13 displays the provided registration completion notification on the liquid crystal display. The user can thus check completion of the servicing reservation of the vehicle 10”;   [0109] discuss “the vehicle is placed in the automobile dealer for servicing” indicating that from the registration completion notification and the servicing reservation the automobile dealer is known, in particular [0092]-[0094] discuss “the communication device 14 transmits the MAC address information thereof along with the reservation information”,  discuss control service 21 obtain automobile dealer information);

Regarding claim 12, Taki teaches:
wherein the processor is configured to interact with a vehicle occupant and a remote repair location scheduling system to schedule an appointment for service to provide scheduling assistance (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information;                [0086]-[0099] discuss steps S16 to S19 when reservation button 13b is touched, “the automobile dealer which can be reserved “, “The display unit 13 displays the provided registration completion notification on the liquid crystal display. The user can thus check completion of the servicing reservation of the vehicle 10”;   [0109] discuss “the vehicle is placed in the automobile dealer for servicing” indicating that from the registration completion notification and the servicing reservation the automobile dealer is known);

Regarding claim 13, Taki teaches:
wherein the processor is configured to send the vehicle data to the at least one repair location as part of providing scheduling assistance (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information;                [0086]-[0099] discuss steps S16 to S19 when reservation button 13b is touched, “the automobile dealer which can be reserved “, “The display unit 13 displays the provided registration completion notification on the liquid crystal display. The user can thus check completion of the servicing reservation of the vehicle 10”;   [0094] discuss “control device 21 then checks the business days and business hours of the automobile dealer, and transmits the reservation information to the automobile dealer computer 30”, at least [0112]-[0115] discuss diagnostic information/failure information from ECU 11 is received by automobile dealer computer 20);

Regarding claim 14, Taki teaches:
determining that a vehicle warning light has been activated (figs. 1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least fig. 4A, [0054]-[0058] discuss recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, steps S12 S13);
determining a cause of the warning light, based on vehicle data associated with the cause obtained from a vehicle network; 
obtaining explanatory information explaining the cause; 
presenting the explanatory information via a vehicle display; 
 (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification includes abnormality countermeasures information, and the state where the abnormality has occurred);
presenting an option in conjunction with the explanatory information (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information);
a system causing the warning light (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred);

Taki does not explicitly teach:
the option includes a rectification option; and 
responsive to selection of the rectification option, present a related process;
Ohmura et al. teaches:
also teaches determining that a vehicle warning light has been activated (at least [0113] discuss selecting “Warning Light ON”);
the option includes a rectification option; and 
responsive to selection of the rectification option, present a related process;
(at least fig. 6 [0092]-[0103] discuss options including at least “Something’s Wrong”;  fig. 9 [0138]-[0153] discuss fig. 9 in response to “When "Something's Wrong" is selected in the screen shown in FIG. 6”; fig. 9 and [0138]-[0153] discuss “a first example of the remote troubleshooting using the trouble site pinpointing program will be explained with reference to FIG. 9”;  figs. 10-13 [0154]-[0161] are more examples of  remote troubleshooting using the trouble site pinpointing program;                   screen M6 shows “XXX APPEARS TO BE OUT OF ORDER. TAKE CAR TO NEAREST DEALER IMMEDIATELY”.    As screens L1-L4, M1-M4, N1-N4, P1-P5, Q1-Q4 result in troubleshooting screens of L5-L6, M5-M6, N5-N6, P6-P7, Q5-Q6.  In addition, as troubleshooting screens of L5-L6, M5-M6, N5-N6, P6-P7, Q5-Q6 display “Take car to dealer immediately”) for troubleshooting ([0092]-[0103])
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki with determining that a vehicle warning light has been activated, the option includes a rectification option; and responsive to selection of the rectification option, present a process as taught by Ohmura et al. for troubleshooting.

Further, Taki does not explicitly teach:
present the related process includes present the process for user rectification of the cause of the warning light; 
However, Doescher et al. teaches:
present the related process includes present the process for user rectification of the cause of the warning light (at least figs. 3-4, col 8 line 35 to col 10 line 40 discuss when there is cab pressure issue, activate warning light and display screen shot 63 on display 66, in particular discuss “block 84, if the cab pressure drops below the threshold pressure, control passes to block 86 (block 85 is described below). At block 86, microprocessor 56 disrupts operation of tractor 10 in some fashion. For instance, in some embodiments disruption may include disabling a primary implement (e.g. 18). Other disruption steps may include slowing tractor maximum speed, activating an audible alarm, blinking a light, etc. To simplify this explanation, hereinafter vehicle disruption shall be assumed to include implement disablement. In the example of the reaper/collector illustrated in FIG. 1, disabling the implement means turning off the motors and other control mechanisms that operate implement 18 so that reaping and collecting are no longer facilitated. Continuing, at block 88, processor 56 retrieves message segments stored in memory 62 and provides the message segments as a screen shot on display 66 for the operator located in cab 20 space to view”) to remedy (col 8 line 35 to col 10 line 40);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki with present the related process includes present the process for user rectification of the cause of the warning light as taught by Doescher et al. to remedy.

Regarding claim 15, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 16, the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 17, the cited portions and rationale of rejection of claim 7 read on this claim.

Regarding claim 18, Taki teaches:
request identification of the at least one repair location from a remote source as part of the determining at least one repair location, received from the remote source in response to the request for repair location identification; and 
sending the vehicle data to the remote source with the request for repair location identification (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information;                [0086]-[0099] discuss steps S16 to S19 when reservation button 13b is touched, “the automobile dealer which can be reserved “, “The display unit 13 displays the provided registration completion notification on the liquid crystal display. The user can thus check completion of the servicing reservation of the vehicle 10”;   [0109] discuss “the vehicle is placed in the automobile dealer for servicing” indicating that from the registration completion notification and the servicing reservation the automobile dealer is known, in particular [0092]-[0094] discuss “the communication device 14 transmits the MAC address information thereof along with the reservation information”,  discuss control service 21 obtain automobile dealer information);
Taki does not explicitly teach:
wherein the at least one repair location includes a plurality of locations;
However, Ohmura et al. also teaches:
wherein the at least one repair location includes a plurality of locations (at least figs. 7-8, [0121]-[0122] discuss making service appointment with dealer 10 and the vehicle receives the servicing appointment, [0132]-[0133] discuss making a servicing appointment with auto service 12 and the vehicle receives the servicing appointment; [0133] discuss auto service shop 12 and parts factory 14; [0155] “By selecting "Search for nearest dealer" in screen M6, the owner can inform the database 20 or auto service shop 12 of the troubleshooting result via the remote troubleshooting server 6 and simultaneously make arrangements for repair”) for servicing ([0121]-[0133]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki with wherein the at least one repair location includes a plurality of locations as taught by Ohmura et al. for troubleshooting and for servicing.

Regarding claim 19, the cited portions and rationale of rejection of claim 13 read on this claim.

Regarding claim 20, Taki teaches:
A non-transitory storage medium, storing instructions that, when executed by a processor, cause the processor to perform a method comprising (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, “navigation ECU 11 is a computer mainly including a CPU, ROM, RAM and the like”, Control center 20 with control device 21): 
determining that a vehicle warning light has been activated (figs. 1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least fig. 4A, [0054]-[0058] discuss recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, steps S12 S13);
determining a cause of the warning light, based on vehicle data associated with the cause obtained from a vehicle network; 
obtaining explanatory information explaining the cause; 
presenting the explanatory information via a vehicle display; 
 (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification includes abnormality countermeasures information, and the state where the abnormality has occurred);
presenting an option in conjunction with the explanatory information (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information);
a system causing the warning light (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred);
presenting a schedule-repair option in conjunction with the explanatory information; 
determining at least one repair location for repairing the system;
responsive to selection of the schedule-repair option, providing scheduling assistance with the at least one repair location (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information;                [0086]-[0099] discuss steps S16 to S19 when reservation button 13b is touched, “the automobile dealer which can be reserved “, “The display unit 13 displays the provided registration completion notification on the liquid crystal display. The user can thus check completion of the servicing reservation of the vehicle 10”;   [0109] discuss “the vehicle is placed in the automobile dealer for servicing” indicating that from the registration completion notification and the servicing reservation the automobile dealer is known)

Taki does not explicitly teach:
the option includes a rectification option; and 
responsive to selection of the rectification option, presenting a related process;
presenting the schedule-repair option includes presenting the schedule-repair option different from the rectification option;
Ohmura et al. teaches:
also teaches determining that a vehicle warning light has been activated (at least [0113] discuss selecting “Warning Light ON”);
the option includes a rectification option; and 
responsive to selection of the rectification option, presenting a related process;
(at least fig. 6 [0092]-[0103] discuss options including at least “Something’s Wrong”;  fig. 9 [0138]-[0153] discuss fig. 9 in response to “When "Something's Wrong" is selected in the screen shown in FIG. 6”; fig. 9 and [0138]-[0153] discuss “a first example of the remote troubleshooting using the trouble site pinpointing program will be explained with reference to FIG. 9”;  figs. 10-13 [0154]-[0161] are more examples of  remote troubleshooting using the trouble site pinpointing program;             screen M6 shows “XXX APPEARS TO BE OUT OF ORDER. TAKE CAR TO NEAREST DEALER IMMEDIATELY”.    As screens L1-L4, M1-M4, N1-N4, P1-P5, Q1-Q4 result in troubleshooting screens of L5-L6, M5-M6, N5-N6, P6-P7, Q5-Q6.  In addition, as troubleshooting screens of L5-L6, M5-M6, N5-N6, P6-P7, Q5-Q6 display “Take car to dealer immediately”) for troubleshooting ([0092]-[0103]);
presenting the schedule-repair option includes presenting the schedule-repair option different from the rectification option (at least fig. 6 [0092]-[0103] discuss options including at least “Something’s Wrong”;  fig. 9 [0138]-[0153] discuss fig. 9 in response to “When "Something's Wrong" is selected in the screen shown in FIG. 6”; fig. 9 and [0138]-[0153] discuss “a first example of the remote troubleshooting using the trouble site pinpointing program will be explained with reference to FIG. 9”;  figs. 10-13 [0154]-[0161] are more examples of  remote troubleshooting using the trouble site pinpointing program;             screen M6 shows “XXX APPEARS TO BE OUT OF ORDER. TAKE CAR TO NEAREST DEALER IMMEDIATELY”.    As screens L1-L4, M1-M4, N1-N4, P1-P5, Q1-Q4 result in troubleshooting screens of L5-L6, M5-M6, N5-N6, P6-P7, Q5-Q6.  In addition, as troubleshooting screens of L5-L6, M5-M6, N5-N6, P6-P7, Q5-Q6 display “Take car to dealer immediately”;       at least fig. 6 [0093]-[0111] discuss and show fig. 6 have left side different from right side, discuss “The initial screen is a menu of items required for carrying out remote troubleshooting and the like. The menu is divided into a submenu titled "Contact/Appointment/Purchase" and a sub-menu titled "Online Troubleshooting."”) to provide a menu of items required for carrying out remote troubleshooting and the like ([0093]-[0111]);
also teaches determining at least one repair location for repairing the system (at least figs. 7-8, [0121]-[0122] discuss making service appointment with dealer 10 and the vehicle receives the servicing appointment, [0132]-[0133] discuss making a servicing appointment with auto service 12 and the vehicle receives the servicing appointment; [0155] “By selecting "Search for nearest dealer" in screen M6, the owner can inform the database 20 or auto service shop 12 of the troubleshooting result via the remote troubleshooting server 6 and simultaneously make arrangements for repair”) for servicing ([0121]-[0133]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki with determining that a vehicle warning light has been activated, the option includes a trouble rectification shooting option; and responsive to selection of the rectification option, presenting a related process, presenting the schedule-repair option includes presenting the schedule-repair option different from the rectification option, and determining at least one repair location for repairing the system as taught by Ohmura et al. for troubleshooting, to provide a menu of items required for carrying out remote troubleshooting and the like, and for servicing.

Further, Taki does not explicitly teach:
presenting the related process includes presenting the process for user rectification of the cause; 
However, Doescher et al. teaches:
presenting the related process includes presenting the process for user rectification of the cause (at least figs. 3-4, col 8 line 35 to col 10 line 40 discuss when there is cab pressure issue, activate warning light and display screen shot 63 on display 66, in particular discuss “block 84, if the cab pressure drops below the threshold pressure, control passes to block 86 (block 85 is described below). At block 86, microprocessor 56 disrupts operation of tractor 10 in some fashion. For instance, in some embodiments disruption may include disabling a primary implement (e.g. 18). Other disruption steps may include slowing tractor maximum speed, activating an audible alarm, blinking a light, etc. To simplify this explanation, hereinafter vehicle disruption shall be assumed to include implement disablement. In the example of the reaper/collector illustrated in FIG. 1, disabling the implement means turning off the motors and other control mechanisms that operate implement 18 so that reaping and collecting are no longer facilitated. Continuing, at block 88, processor 56 retrieves message segments stored in memory 62 and provides the message segments as a screen shot on display 66 for the operator located in cab 20 space to view”) to remedy (col 8 line 35 to col 10 line 40);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki with presenting the process includes presenting the related process for user rectification of the cause as taught by Doescher et al. to remedy.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki (US 2005/0021200) in view of Ohmura et al. (US 20020103583) and Doescher et al. (US 6768423) as applied to claim 5 above, and further in view of Bae (US 20050277445).
Regarding claim 6, Taki does not explicitly teach:
wherein the processor is further configured to present a list of connected mobile devices, if more than one mobile device is in connected communication with the processor
However, Bae teaches:
wherein the processor is further configured to present a list of connected mobile devices, if more than one mobile device is in connected communication with the processor (fig. 4-6 [0022]-[0024] discuss microprocessor 515, discuss “the display screen 415, which showed eight (8) separate identification information, corresponds to eight (8) different Bluetooth® enabled phones 440”, discuss “the Bluetooth® hands-free base is turned on and automatically detects all Bluetooth® enabled phones that have been paired with the Bluetooth® hands-free base and lists the identification information on a display screen of the Bluetooth® hands-free base”) to locate the identification information corresponding to phone that the user is looking for ([0022]-[0024]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki in view of Ohmura et al. and Doescher et al. with wherein the processor is further configured to present a list of connected mobile devices, if more than one mobile device is in connected communication with the processor as taught by Bae to locate the identification information corresponding to phone that the user is looking for.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki (US 2005/0021200) in view of Ohmura et al. (US 20020103583) and Doescher et al. (US 6768423) as applied to claim 7 above, and further in view of Chander et al. (US 20130260723)
Regarding claim 8, Taki does not explicitly teach:
the at least one repair location is saved locally on a vehicle as a preferred repair location;
However, Chander et al. teaches:
the at least one repair location is saved locally on a vehicle as a preferred repair location (at least fig. 2B [0041]-[0047] discuss display preferred dealer and route to dealer) for repair appointment ([0041]-[0047]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention was made to modify the device and method of Taki in view of Ohmura et al. and Doescher et al. with the at least one repair location is saved locally on a vehicle as a preferred repair location as taught by Chander et al. for repair appointment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664